Citation Nr: 1502848	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus and, if so, whether service connection, to include as due to Agent Orange (herbicide) exposure, is warranted. 

2.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to February 1971.  The Veteran served aboard a ship that sailed in the waters of the Republic of Vietnam on the following dates: August 20, 1969 to September 19, 1969; August 23, 1970 to September 8, 1970; September 16, 1970 to October 13, 1970; October 26, 1970 to November 9, 1970; November 18, 1970 to November 24, 1970, December 12, 1970 to December 29, 1970; and January 12, 1971 to January 14, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
 
In September 2014, the Veteran presented testimony relevant to the appeal at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of service connection for hypertension, including as due to diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied service connection for diabetes mellitus, to include as due to herbicide exposure, on the basis that there was no evidence that the Veteran had been diagnosed with the claimed condition  

2.  The Veteran did not appeal the May 2002 rating decision after being notified of appellate rights.

3.  Evidence received since the May 2002 rating decision relates to the previously unestablished fact of a current diagnosis of diabetes mellitus.

4.  The Veteran has a current type II diabetes mellitus disorder.

5.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during service, and was not actually exposed to herbicides during service.

6.  The Veteran did not engage in combat with the enemy during active service.

7.  The Veteran did not sustain an injury or disease of the endocrine system in service.

8.  Symptoms of type II diabetes were not chronic in service.

9.  Symptoms of type II diabetes mellitus were not continuous after service separation.

10.  Type II diabetes mellitus did not manifest to a compensable degree within one year of separation from service.

11.  Type II diabetes mellitus is not causally or etiologically related to service.

 
CONCLUSION OF LAW

1.  The May 2002 rating decision, denying service connection for diabetes mellitus, to include as due to herbicide exposure, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received sufficient to reopen service connection for diabetes mellitus.  38 U.S.C.A. §§  5108, 7105(c) (West 2014); 
38 C.F.R. §  3.156 (2014).

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the March 2010 notice letter sent prior to the August 2010 denial of the service connection claim for diabetes mellitus, to include as due to herbicide exposure, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the August 2010 denial of the claim.

As noted above, the Veteran testified at a September 2014 videoconference Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented evidence about the onset of the diabetes mellitus, service on the U.S.S. Benjamin Stoddert, location of the U.S.S. Benjamin Stoddert while at sea, and the specific duties in service that may have led to herbicide exposure.  

Prior to the hearing, in the March 2010 VCAA notice letter, the Veteran and attorney were notified about how to substantiate a claim for service connection based on herbicide exposure.  The August 2010 rating decision, the July 2010 statement of the case, and the December 2013 supplemental statement of the case also addressed the theory of service connection based on herbicide exposure.  

During the Board hearing, the testimony pertained to the unproven element for service connection of in-service event of herbicide exposure.  The attorney engaged in a detailed discussion with the Veteran regarding potential in-service exposures to herbicide, and clearly stated that the claim was based on a theory of exposure to Agent Orange during service.  See Board hearing transcript at 15.  The Veteran demonstrated actual knowledge of the pertinent criteria (exposure to herbicides) to substantiate the claim.  He discussed proximity of his ship to shore of Vietnam, his presence in waters off the coast of Vietnam, his belief that he drank contaminated water while aboard ship, and possible contamination while at Treasure Island in San Francisco.  

The hearing discussion did not reveal any evidence that might be available that had not been submitted, i.e., that was missing or overlooked.  At the time of the hearing, the record already included evidence of current type II diabetes mellitus, as well as a Joint Service Records Research Center (JSRRC) memorandum confirming that it had no evidence to support the Veteran's assertion of herbicide exposure during naval service offshore of Vietnam.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked or missing with regard to the Veteran's claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  The only question pertains to the weight of the evidence that is relevant to the question of herbicide exposure during service.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board notes that at the September 2014 hearing the Veteran's attorney requested thirty days to provide a letter summarizing the arguments in support of the Veteran's appeal.  In October 2014, the attorney requested an additional extension through October 28, 2014.  To date, the attorney has not submitted any additional evidence.  As the date of the two week extension requested by the attorney has long since passed without the attorney submitting any additional information, the Board will carefully consider the evidence of record and proceed with review.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records, post-service treatment records, a May 2009 JSRRC memorandum regarding in-service herbicide exposure, the September 2014 hearing transcript, and the Veteran's statements are of record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran has not been provided with a VA examination or medical opinion for the current type II diabetes mellitus claim.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for type II diabetes mellitus, there is no duty to provide a VA medical examination. Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for current type II diabetes mellitus without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  In written and oral testimony, the Veteran has made the specific contention that type II diabetes mellitus is related to herbicide exposure; however, as discussed in more detail below, service connection based on exposure to herbicides is determined by actual or presumed exposure to herbicides, and not a medical opinion.  As the Veteran has made no assertions or submitted any evidence contending onset of symptoms or actual diagnosis of type II diabetes mellitus in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40  (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

With respect to new and material evidence claims, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for diabetes mellitus, additional discussion of VCAA duties to notify and assist is unnecessary.

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

Reopening Service Connection for Diabetes Mellitus Analysis

In the May 2002 rating decision, the RO denied service connection for diabetes mellitus, to include as due to herbicide exposure, on the basis that there was no evidence that the Veteran had been diagnosed with diabetes mellitus.  In June 2002, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the May 2002 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

After reviewing the evidence received since the May 2002 rating decision, the Board finds that it qualifies as new and material evidence that is sufficient to reopen service connection for diabetes mellitus, to include as due to herbicide exposure.  A February 2010 VA Medical Center (VAMC) treatment record, June 2010 statements from two private physicians, and private treatment records dated from November 2003 to April 2012 show that the Veteran has been diagnosed with type II diabetes mellitus.

The June 2010 statements, February 2010 VAMC treatment record, and private treatment records dated from November 2003 to April 2012 are new to the file, address the ground of the prior denial, and raise a reasonable possibility of substantiating the claim for service connection for the diabetes mellitus.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for diabetes mellitus.  See 38 C.F.R. § 3.156(a).  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Pursuant to 38 U.S.C.A. 
§ 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  

The Veteran is currently diagnosed with type II diabetes mellitus.  Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id. Since issuance of the General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id. 

Claims based on statements that exposure occurred because herbicides were stored or transported on a veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  The list of diseases associated with exposure to certain herbicide agents includes type II diabetes mellitus.  See 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Type II Diabetes Mellitus Analysis

The Veteran asserts that a current type II diabetes mellitus disorder is related to herbicide exposure in service.  Specifically, the Veteran contends that while serving aboard the U.S.S. Benjamin Stoddert, he was within two miles of the coast of the Republic of Vietnam and was exposed to Agent Orange from the blowing winds, and was exposed to dioxin through inhalation and/or the onboard potable water system.  The Veteran also contends that he was exposed to Agent Orange while in Treasure Island, Guam, Midway, and Subic Bay. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran engaged in combat with the enemy during service.  During the September 2014 videoconference Board hearing, the attorney contends that the Veteran had combat service.  The Veteran noted that he had received three combat pays; however, receipt of combat pay does not establish that the Veteran was engaged in combat.  See Moran v. Peake, 525 F.3d 1157, 1159 (2008) ("the term 'engaged in combat with the enemy' requires that the veteran has personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case basis. A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b)").  

The Veteran's DD Form 214 reflects that he was awarded the National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM), Vietnam Campaign Medal (VCM), and the Armed Forces Expeditionary Medal (AFEM).  These medals are certainly commendable in their own right, but none of these citations are awarded primarily or exclusively for combat service, and thus are insufficient to establish that the Veteran engaged in combat with the enemy for the purposes of 
38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(d).  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  

Moreover, there is no other probative evidence tending to establish that the Veteran engaged in combat with the enemy.  The Veteran served as a boatswain's mate during his deployment in Vietnam, which is not necessarily associated with combat service.  In consideration of the foregoing, the Board finds that the Veteran did not have combat service; therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is not applicable. 

Initially, the Board finds that the Veteran has a current type II diabetes mellitus disorder.  A February 2010 VA Medical Center (VAMC) treatment record, June 2010 statements from two private physicians, and private treatment records dated from November 2003 to April 2012 show that the Veteran has been diagnosed with type II diabetes mellitus.

On review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168; VAOPGCPREC 21-97.  The Veteran has asserted exposure to Agent Orange while serving aboard the U.S.S. Benjamin Stoddert, and service personnel records reflect service on the U.S.S. Benjamin Stoddert from 1969 to 1971.  The Veteran has not asserted, and personnel records do not reflect, that he served on any small boats on inland waterways, or set foot in Vietnam.  During the September 2014 videoconference Board hearing, the Veteran testified that he had never gone ashore in Vietnam.  See Board hearing transcript at 14.

In May 2009, the JSRRC issued a formal finding that it could provide no evidence to support the Veteran's claim of exposure to herbicide agents during naval service offshore of Vietnam.  The JSRRC memorandum states that there was no evidence indicating that Navy or Coast Guard ships transported tactical herbicides from the United to States to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC cannot document or verify that that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Similarly, VA procedural guidance does not provide any evidence to support service in "Brown Water" in Vietnam.  The Veteran does not contend that the U.S.S. Haverfield or U.S.S. Benjamin Stoddert, the only ships upon which the Veteran served, ever operated on the inland waterways of Vietnam.  The Veteran contends that a previous BVA decision from 2009, which found that Da Nang Harbor was an inland waterway for purposes of presumptive service connection for diabetes mellitus based on herbicide exposure, should be considered precedential; however, Board decisions are not precedential and are decided on the individual facts of the case.  38 C.F.R. § 20.1303 (2014).  Furthermore, as discussed above, open water ports such as Da Nang Harbor are considered extensions of ocean waters and not inland waterways.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

Having considered the Veteran's contentions and statements, reviewed of all the evidence of record, and in light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during service in order to establish qualifying service in Vietnam, the Board finds that the Veteran did not have presumptive exposure to an herbicide agent in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As described above, the Veteran has not asserted that he served on any small boats on inland waterways, or set foot in Vietnam.  The May 2009 JSRRC memorandum and VA procedural guidance do not establish that the Veteran's service aboard the U.S.S. Benjamin Stoddert warrants a presumption of herbicide exposure.  For these reasons, the Veteran does not have "service in the Republic Vietnam;" therefore, the Veteran cannot be presumed to have been exposed to herbicides in service.

The Veteran has also contended exposure to dioxin due to inhalation and/or the onboard potable water system.  The only purported evidence the Veteran offers to support this contention is a report titled "The Da Nang Harbor Report" created by the Blue Water Navy Vietnam Veterans Association.  This report contends that ships in Da Nang Harbor  were exposed to a toxic atmosphere that was more likely than not contaminated with dioxin molecules arising from surface waters around their ships.  The Veteran's allegations of actual herbicide exposure based upon his close proximity to the Republic of Vietnam coast have been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.  VA policy and regulations clearly exclude the type of service performed by the Veteran in this case from the presumption of herbicide exposure. 
 
In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  Although the Federal Circuit passed no judgment on the validity of studies, it did highlight VA's consideration of such studies during rulemaking, specifically VA's statement that "'we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).

Finally, the Veteran contends that he was exposed to herbicides while in Treasure Island, Guam, Midway, and Subic Bay.  The Board finds no evidence of herbicide exposure in Treasure Island, Guam, Midway, or Subic Bay.  A search was conducted of the Department of Defense's listing of tactical herbicide test sites and spray areas outside of Vietnam, and Treasure Island, Guam, Midway and Subic Bay were not listed.  For these reasons, the Board finds that the Veteran was not actually exposed to herbicides in service; therefore, in the absence of presumed or actual exposure to herbicides in service, there is no presumption of service connection based on herbicide exposure for type II diabetes mellitus.  See 38 C.F.R. § 3.309(e); 68 Fed. Reg. 27, 630. 

In Combee v. Brown, the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the endocrine system in service.  The Veteran's specific contention regarding the etiology of diabetes mellitus type II is claimed as presumed exposure to herbicides.  As discussed above, the Veteran may not be presumed to have been exposed to herbicides.  The Veteran has not asserted an endocrine system injury or disease in service, and service treatment records do not include any complaints, diagnosis, treatment, or even symptoms of an injury or disorder related to the endocrine system.  The February 1971 release from active duty examination includes a normal clinical evaluation of the endocrine system.  Thus, the weight of the lay and medical evidence is against finding that the Veteran sustained an injury or disease of the endocrine system in service.

Similarly, the Board finds that the weight of the evidence is against finding that symptoms of type II diabetes mellitus were "chronic" in service.  As discussed above, service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system.  The February 1971 release from active duty examination includes a normal clinical evaluation of the endocrine system, and the Veteran has not asserted that symptoms of type II diabetes mellitus began in service.  Thus, the Board finds that symptoms of type II diabetes mellitus were not chronic in service.

The Board next finds that the weight of the evidence is against finding that symptoms of type II diabetes mellitus were "continuous" after service separation.  The Veteran has not asserted that type II diabetes mellitus symptoms have been present since service separation in February 1971.  During the September 2014 videoconference Board hearing, the Veteran testified that type II diabetes mellitus was first diagnosed in the year 2000, many years after service separation in February 1971.  For these reasons, the Board finds that symptoms of type II diabetes mellitus were not continuous after service separation. 

In this context, the Board also finds that type II diabetes mellitus did not manifest to a compensable degree within one year of separation from service.  As discussed above, onset of type II diabetes mellitus has been estimated to be in the year 2000, approximately 29 years after service separation in February 1971.

As the evidence shows no chronic symptoms of type II diabetes mellitus in service, continuous symptoms of type II diabetes mellitus after service separation, or manifestation of type II diabetes mellitus to a compensable degree within one year of service separation, the criteria for service connection for type II diabetes mellitus on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Regarding the theory of direct service connection, the Board finds that type II diabetes mellitus is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which diabetes could be related.  See Bardwell, 24 Vet. App. at 40.  Post-service treatment records do not include any medical opinions regarding a connection between the current type II diabetes mellitus and service.  The Veteran has not indicated that the type II diabetes mellitus is or may be related to service in any way other than herbicide exposure.  

While the Veteran is competent to relate symptoms of diabetes mellitus that he has experienced at any time, he is not competent to opine on whether there is a link between the current diabetes and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  


For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that type II diabetes mellitus is causally or etiologically related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for type II diabetes mellitus is granted.

Service connection for type II diabetes mellitus is denied.


REMAND

Service Connection for Hypertension

The Veteran contends that hypertension is secondary to type II diabetes mellitus and that he had hypertension during active service.  As discussed above, the Board has denied service connection for type II diabetes mellitus; therefore, service connection cannot be granted for hypertension as secondary to non-service-connected type II diabetes mellitus.  38 C.F.R. § 3.310(a).  The Board will proceed with consideration of the issue of direct service connection for hypertension.  See 38 C.F.R. § 3.303(d). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the Veteran currently has hypertension, which is well-documented in the post service treatment records.  Hypertension is noted in the post service treatment records as recently as April 2012. 

Regarding the elements of hypertension in service and of relationship (or nexus) of current hypertension disability to service, the Board finds there is some evidence of a possible nexus, but the Veteran's lay opinion and the April 2010 medical opinion provided by a private physician are not adequate.  On the September 2012 VA Form 9 ("Appeal to the Board of Veterans' Appeals") the Veteran contends that service treatment records support a finding of hypertension in service.  Specifically, the Veteran notes blood pressure readings of 136/80 in January 1986, 130/80 in February 1969, and 140/90 in April 1971.  

The Veteran has submitted information from the National Institute of Health which states that systolic readings between 121 and 139 indicate prehypertension and readings of 140 and above indicate hypertension.  The Veteran's lay opinion on the question of relating the current hypertension to service is not competent in the present case because the Veteran is not competent to state that this disability was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 316 (Fed. Cir. 2009).  An opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of unobservable hypertension.

In an April 2010 statement, a private physician states that, because service treatment records show the Veteran had elevated blood pressure on April 21, 1970, the Veteran had stage I hypertension at least as early as 1970.  The private physician did not review the complete service treatment records, and as such, did not address any other blood pressure readings of record, including the February 1971 release from active duty examination record of normal blood pressure.  As such, the Board finds that there is not an adequate rationale for the purported medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  For VCAA purposes, this purported opinion is sufficient to suggest a relationship between current hypertension and elevated blood pressure readings in service, but is insufficient to substantiate or prove the claim.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for a VA medical opinion is necessary to help determine if the Veteran's current hypertension is causally or etiologically related to service.  

Furthermore, the Board finds that there are Social Security Administration (SSA) records that potentially contain evidence pertinent to this claim.  The Court has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010). 

During the September 2014 videoconference Board hearing, the Veteran testified that he had applied for Social Security disability benefits.  See Board hearing transcript at 20.  SSA records have not been associated with the record.  As the SSA records may contain statements and medical records regarding the history and symptomatology of the hypertension, the Board finds that a remand for SSA records is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to hypertension and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for hypertension.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).   

3.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e). 

4.  Obtain a VA medical opinion from an appropriate medical professional.  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer an opinion on the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the hypertension is related to active military service or events therein?  Please specifically address any elevated blood pressure readings during active service, including the April 21, 1970 blood pressure reading of 140/90.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.  Please explain the basis for the opinion.

5.  Thereafter, readjudicate the claim for service connection for hypertension on the merits.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


